Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s preliminary amendment filed 3/12/2020.

As filed, claims 4, 8-10, 13, 15, 17-19, 23-25, 28, 33, 37, 38, 41, 46-48, 50-52, 55-58, 60, and 61 are cancelled; and claims 1-3, 5-7, 11, 12, 14, 16, 20-22, 26, 27, 29-32, 34-36, 39, 40, 42-45, 49, 53, 54, 59, 62, and 63 are pending, which are subject to the following lack of unity and election of species requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
Claims 1-3, 5-7, 11, 12, 14, 16, 20-22, 26, 27, 29-32, 34-36, 39, 40, 42-45, 49, 53, 54, 59, 62, and 63 are drawn to more than one inventive concept (as defined by PCT Rule 13). Accordingly, a restriction is required according to the provision of PCT Rule 13.2, which states that an international application shall relate to one invention only or to a group of inventions that are so linked as to form a single general inventive concept (i.e., a group of inventions having unity of invention). PCT Rule 13.2 states that unity of invention, as referred to in Rule 13.1, shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. Annex B, Part 1 (b), provides that special technical features means those technical features, which, as a whole, define a contribution over the prior art. Further, Annex B, Part 1 (e), provides for combinations of different categories of claims:
“The method for determining unity of invention under Rule 13 shall be construed as 
permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application:

(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”


The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I:	Claims 1-3, 5-7, 11, 12, 14, 16, 20-22, 26, 27, 29-32, 34-36, 39, 40, 42-45, 49, 54, and 59 are product claims, drawn to a composition comprising a compound of instant formula (IV), (I), (III), alkyl alcohol and fatty acid.

Group II:	Claims 53, 62, and 63 are process claims, drawn to a method of using the abovementioned composition.
Groups I and II lack unity of invention under PCT Rules 13.1 & 13.2, and under 37 C.F.R. § 1.475(a), which states:
Where a group of inventions is claimed in an application, the requirement of unity of
invention shall be fulfilled only when there is a technical feature among those inventions
involving one or more of the same or corresponding special technical features. The
expression “special technical features” shall mean those technical features that define a
contribution which each of the claimed inventions, considered as a whole, makes over
the prior art.

	In the instant application, Groups I and II lack unity of invention because the composition that is common between Groups I and II is not a special technical feature that defines a contribution over the prior arts.  See e.g., U.S. Patent Application Publication No. 2016/0199453, hereinafter Hoffman (see IDS filed 4/23/2020) and Foreign Patent Application Publication No. EP1961418, hereinafter Cheng (see IDS filed 4/23/2020).  The combination of the abovementioned publications suggests the instant composition, which is shared by the product and the method of using the product.  
Therefore, claims 1-3, 5-7, 11, 12, 14, 16, 20-22, 26, 27, 29-32, 34-36, 39, 40, 42-45, 49, 53, 54, 59, 62, and 63 are not so linked as to form a single general inventive concept and lack of unity of invention.  The vastness of the claimed subject matter and the complications in understanding the claimed subject matter impose a serious burden on the search and examination of the claimed subject matter.
	Since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical features, the claims lack unity of invention and should be limited to a product or a method of use.

Advisory of Response
Applicant is advised that the reply to this requirement to be complete must include 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

Election of Species
An election of species of a particular species is required. In order for this election to be considered fully responsive to this requirement the election must include:

a) Name and structure (if applicable) of one species for each of instant formula 
b) The location of the species (a) within the claims or (b) within the specification; and
c) The claims that read on the elected species.

This application claims a composition comprising a compound of instant formula (IV), (I), and (III), which are all drawn to patentably distinct species. The species are distinct because they contain patentably distinct structural cores.  In addition, there is no evidence that such species, having different structural cores, are obvious variants of each other.  
Because the instant compounds are drawn to different structural cores and a host of distinct species between the different structural cores, the only portion of the instant compounds that is shared by all species is isothiocyanate/isocyanate for instant formula (IV); -OH for instant formula (I); and amide for instant formula (III).
The abovementioned isothiocyanate/isocyanate for instant formula (IV); -OH for instant formula (I); and amide for instant formula (III) are not a special technical feature that result in a contribution over the prior art.  As such, the instant compounds lack unity of invention and an election of species requirement is appropriate.   

In light of the complexity of the restriction requirement for this application, no telephone communication regarding the restriction has been made.  See MPEP 812.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Examination will begin with the elected species per MPEP § 803.02. Following election, the process claims will be examined fully with respect to the elected species and/or sub-species and further to the extent necessary to determine patentability. If the process claims is not allowable, the provisional election will be given effect and examination will be limited to the process claims and the elected species and/or subspecies, wherein claims drawn to species and/or sub-species that are patentably distinct from the elected species and/or sub-species held withdrawn from further consideration. On the other hand, if the elected species and/or sub-species are found to be allowable, then the search will be expanded by the Examiner to consider additional non-elected species and/or sub-species until:
I. 	An art rejection can be made, or
II. 	The genus claim is found to lack unity of invention, or
III. 	The claims have been searched in their entirety.

Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626